Title: To James Madison from Benjamin Contee, 25 June 1804 (Abstract)
From: Contee, Benjamin
To: Madison, James


25 June 1804, Charles County, Maryland. “Be so good as to excuse my intrusion upon your time & attention so much engrossed by the duties of the high Office you fill—while for a moment I request your favorable reception of the application of Mr. Alexr. S. Smoot to engage your interests in his behalf to obtain a clerkship in some of the Bureaus of the Government. Certificates in his possession will shew his atta to the Executive & his qualifications to discharge the function he is desirous of being appointed to. He was lately a Neighbour of mine—and has a young increasing family—which misfortunes have called upon his personal exertions to provide for. But these circumstances cod not induce me to trouble you on his account if I did not think him capable of a clerkship.
“If a lapse of 12 or 15 years (for I believe I have not had the pleasure of seeing you since the dissolution of the 1st Congress in 91) has not brought with it a forgetfulness of one who had little right to expect your remembrance of him I beg yr acceptance of my respects & good wishes & that you will do me honor to Offer them to my good acquaintance, & long valued intimate G. Duvall esquire.”
